Name: Commission Regulation (EEC) No 2970/89 of 2 October 1989 fixing the maximum buying-in price and the quantities of beef bought in for the eighth partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10. 89 Official Journal of the European Communities No L 284/5 COMMISSION REGULATION (EEC) No 2970/89 of 2 October 1989 fixing the maximum buying-in price and the quantities of beef bought in for the eighth partial invitation to tender under Regulation (EEC) No 1627/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal (l), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (J), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (4), as last amended by Regulation (EEC) No 2803/89 0 ; Whereas, in accordance with Article 1 1 (1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 12 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the eighth partial invitation to tender have been examined and taking account, pursuant to Article 6 (1 ) of Regulation (EEC) No 805/68, of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas quantities offered currently exceed those which may be bought in ; whereas a reduction coefficient should accordingly be applied, in accordance with Article 1 1 (3) of Regulation (EEC) No 859/89, to the quantities which may be bought in ; Whereas the Management Committee for Beef and Veal has not delivered an opinion in the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 For the eighth partial invitation to tender opened by Regulation (EEC) No 1627/89 : (a) For category A :  the maximum buying-in price is hereby fixed at ECU 279 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 4 208 tonnes ; the quantities offered are hereby reduced by 50 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89 ; (b) For category C :  the maximum buying-in price is hereby fixed at ECU 279 per 100 kilograms of carcases or half-carcases of quality R3,  the maximum quantity accepted is hereby fixed at 3 935 tonnes ; the quantities offered are hereby reduced by 15 % pursuant to Article 11 (3) of Regulation (EEC) No 859/89. Article 2 This Regulation shall enter into force on 3 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 91 , 4. 4. 1989, p. 5. 0 OJ No L 159, 10. 6. 1989, p. 36. h OJ No L 270, 19. 9 . 1989, p. 6.